Citation Nr: 1009924	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1974, from January 1976 to November 1976, and from 
November 1996 to July 1997.  The Veteran also served in the 
Army National Guard of Indiana for over 16 years.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 RO decision, which 
denied a claim for service connection for PTSD and continued 
a 20 percent evaluation for service-connected diabetes 
mellitus, type II.

In January 2009, a hearing was held before a local Hearing 
Officer at the Indianapolis, Indiana RO.  A transcript of 
that proceeding has been associated with the claims folder.

The Board notes that service connection for a mental 
breakdown and traumatic stress neurosis (claimed as a mental 
breakdown and posttraumatic stress syndrome) was denied in an 
October 1982 rating action.  The Veteran was informed of this 
decision and submitted a timely notice of disagreement (NOD) 
in November 1982.  A statement of the case (SOC) was issued 
in December 1982.  The Veteran did not submit a timely 
substantive appeal with regard to this issue.  As such, the 
October 1982 rating decision is considered final.  38 
U.S.C.A. § 7105 (West 2002).  However, subsection 3.304(f) of 
Title 38, Code of Federal Regulations, has been added and it 
was not in effect at the time of the prior rating decision.  
See 58 Fed. Reg. 29110 (May 18, 1993).  In Spencer v. Brown, 
17 F.3d 368 (Fed. Cir. 1994), the Court of Appeals for the 
Federal Circuit held, in essence, that an intervening and 
substantive change in law or regulation which creates a new 
basis of entitlement to benefits is a "claim separate and 
distinct" from a previously and finally denied claim.  Id. 
at 372.  Accordingly, the regulatory provisions have created 
a new basis for the Veteran's claim of entitlement to service 
connection for PTSD, and thus constitutes a new claim.  See 
Routen v. West, 142 F.3d 1434, 1441 (Fed. Cir. 1998).  As 
such, the Board has characterized the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, as a new claim, as opposed to an application to 
reopen a previously denied claim. 

The Board also notes that a SOC was issued in February 2005 
with respect to the issues of entitlement to service 
connection for an eye condition related to diabetes, erectile 
dysfunction related to diabetes, and depression related to 
diabetes, and entitlement to individual employability.  The 
Veteran did not submit a timely substantive appeal with 
respect to these issues.  Moreover, the Veteran indicated in 
a February 2005 statement that he wished to withdraw any 
appeals pending on his behalf.  As such, these issues were 
not properly appealed and are not currently before the Board 
for adjudication. 

However, the Board also notes that the Veteran submitted a 
statement in August 2006, in which he again referred to eye 
problems.  

Accordingly, the issue of whether new and material evidence 
has been submitted sufficient to reopen a claim for service 
connection for an eye condition related to diabetes mellitus, 
type II has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDING OF FACT

The Veteran's service-connected diabetes mellitus, type II is 
manifested by the use of prescription medication and 
assertions of a restricted diet.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected diabetes mellitus, type II have not 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.119, 
Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A May 2006 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, this letter described how appropriate 
disability ratings and effective dates were assigned.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and VA medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The Veteran was provided with an examination for his diabetes 
mellitus, type II most recently in August 2006.  As will be 
discussed below, he also underwent two general medical 
examinations during the pendency of this appeal in which the 
severity of his diabetes mellitus was discussed.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
diabetes mellitus, type II since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The examiner conducted the 
appropriate diagnostic tests and studies and thoroughly 
interviewed and examined the Veteran.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (finding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  The 
Board finds this examination report to be thorough and 
consistent with contemporaneous medical records.  Thus, the 
Board concludes that the examination in this case is adequate 
upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

An evaluation of 20 percent is currently assigned to the 
Veteran's diabetes mellitus, type II, under Diagnostic Code 
7913.  The Veteran is seeking an increased rating. 

Under Diagnostic Code 7913, a rating of 20 percent is 
assigned for diabetes mellitus, requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating is assigned for diabetes 
mellitus requiring insulin, a restricted diet, regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
a restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).

According to Note (1) of Diagnostic Code 7913, compensable 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  

The Board again notes that the Veteran underwent a VA 
examination specifically for his diabetes mellitus, type II 
in August 2006.  The examiner noted the medications that the 
Veteran was currently being prescribed.  The Veteran reported 
that he used to overeat but that he had lost over 30 pounds 
in the previous 6 months.  The Veteran denied ketoacidosis, 
hypoglycemia, any kind of specific diets, and any 
restrictions in activities.  He reported taking Metformin for 
his diabetes.  He is seen quarterly for his diabetes 
mellitus, type II and reports some overall loss of strength 
since his weight loss.  He checks his blood sugars once a 
day.   

The Board also notes that the Veteran also underwent VA 
general medical examinations in January 2007 and September 
2008.  The examiners thoroughly interviewed and examined the 
Veteran.  At the January 2007 VA examination, the examiner 
reviewed the Veteran's medical records.  The Veteran reported 
that his treatment for diabetes mellitus, type II began with 
diet and exercise.  He reported currently being on 2 oral 
agents.  The examiner noted that the Veteran had 
cardiovascular and neurologic complications of diabetes 
mellitus, type II, and that control was not good.  The 
Veteran was noted as being treated with oral medication and 
diet.  At the September 2008 VA examination, the Veteran 
reported episodes of ketoacidosis.  The examiner noted that 
the Veteran's diabetes mellitus, type II does not preclude 
him from engaging in physical or sedentary employment.  

The Board has also reviewed the Veteran's VA treatment 
records.  Specifically, the Veteran's diabetes mellitus, type 
II was noted as being improved in an August 2006 VA treatment 
record.  In a February 2008 VA treatment record, the Veteran 
was noted as having a history of diabetes mellitus, type II, 
well controlled on oral medications.  It was noted that the 
Veteran had one recent hypoglycemia documented during a 
clinic visit.  In an April 2008 VA treatment record, the 
Veteran's diabetes mellitus, type II was again noted as well 
controlled and the Veteran denied hypoglycemia.  It was noted 
that decreasing the Veteran's dose of glipizide was 
discussed, but the Veteran reported feeling that he is well 
controlled.  The Veteran was noted in an October 2008 VA 
treatment record as having well-controlled diabetes mellitus, 
type II.  He was being treated with glipizide and denied 
hypoglycemia.  

In order for the Veteran's disability to warrant an increased 
rating, it must meet the criteria of at least a 40 percent 
rating.  However, the preponderance of the evidence is 
against finding that the Veteran's disability is so severe as 
to require regulation of his activities.  The Veteran 
reported at the January 2009 hearing that he was restricted 
from engaging in certain activities strictly due to his 
diabetes mellitus, type II.  However, he also indicated that 
he was told by his doctors to perform semi-rigorous exercise 
to maintain circulation.  Given this conflicting testimony, 
the Board places more weight on the medical evidence of 
record, which does not suggest any requirement of regulation 
of activities due solely to diabetes mellitus.  In addition, 
the Veteran does not require the use of insulin.  As such, 
the Board finds that the criteria for a 40 percent rating 
have not been met.  The Veteran is adequately compensated 
with his current rating, and a higher rating is not 
warranted.  

The Board acknowledges the arguments set forth by the Veteran 
that the severity of his diabetes mellitus, type II warrants 
a higher evaluation.  Specifically, the Veteran asserted in 
an August 2006 statement that he feels weaker as a result of 
the medications he has been prescribed and has been losing 
weight.  In his April 2007 NOD, the Veteran asserted that he 
has a restricted diet and regulation of activities.  In the 
February 2010 Informal Hearing Presentation, it was again 
asserted that the Veteran has been placed on a special diet 
and exercise program.  The Board has considered all of the 
Veteran's lay assertions.  Additionally, VA provided the 
Veteran a medical examination specifically to determine the 
level of disability due to his diabetes.  However, as 
discussed above, the medical evidence of record simply does 
not reflect that the Veteran is required to regulate his 
activities as a result of his diabetes mellitus, type II.  As 
such, an increased rating is not warranted.

The Board notes that the Veteran was noted in the January 
2007 VA examination report as having cardiovascular and 
neurologic complications of diabetes mellitus, type II.  
However, as noted above, according to Note (1) of Diagnostic 
Code 7913, compensable complications of diabetes mellitus are 
to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  As such, 
the Veteran is already service-connected separately for 
peripheral neuropathy of the bilateral upper and lower 
extremities, as well as hypertension.  Therefore, these 
complications need not be considering in evaluating the 
Veteran's diabetes mellitus, type II, as they are already 
being compensated separately.

The Board has reviewed the remaining diagnostic codes 
relating to disabilities or diseases of the endocrine system, 
but finds that they are inapplicable in this case.  See 38 
C.F.R. § 4.119, Diagnostic Codes 7900-7919 (2009). 
 
The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), 
there is a three- step inquiry for determining whether a 
Veteran is entitled to an extraschedular rating.  First, the 
Board must first determine whether the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
diabetes mellitus with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
disability.  Additionally, the preponderance of the evidence 
is against finding that the disability results in marked 
interference with employment.  The Board acknowledges that 
the Veteran asserted at the January 2009 hearing that, when 
he was prescribed Metformin for his diabetes mellitus, type 
II, it made work impossible for quite some years.  
Specifically, he asserted that the Metformin required him to 
use the rest room so frequently as to interfere with his 
ability to drive a car or sit in an office.  However, he 
further indicated, and the medical evidence of record 
reflects, that the medication prescribed for his diabetes 
mellitus, type II was changed from Metformin to Glipizide.  
He has not indicated that his current medications cause 
similar difficulties.  Later in the hearing, he asserted that 
his peripheral neuropathy associated with diabetes mellitus, 
type II has affected his recent jobs tremendously.  He 
reported having had trouble driving and that he may end up 
losing his license due to numbness in his feet from his 
service-connected peripheral neuropathy.  Additionally, he 
asserted that the pain in his hands and feet related to his 
peripheral neuropathy raises his stress to the level of where 
he cannot function properly emotionally.  The Veteran also 
indicated that he has lost numerous jobs as a result of his 
psychiatric conditions.  Specifically, when he was working as 
airport security, he had an emotional blow-up with an 
immediate supervisor and he had to walk away. 

The Board notes that, at the September 2008 VA examination, 
the examiner noted that the Veteran's diabetes mellitus, type 
II does not preclude him from engaging in physical or 
sedentary employment.  Additionally, the Board notes that the 
Veteran has indicated that part of his difficultly with 
employment is related to his psychiatric conditions.  To the 
extent that the Veteran has reported that the use of 
Metformin affected his ability to work or maintain 
employment, the Board finds there is no indication in the 
medical evidence of record that the Veteran has experienced 
marked interference with his employment due to his diabetes 
mellitus, type II, or due to medication for his diabetes 
mellitus, type II.  To the contrary, as discussed in detail 
above, the medical evidence suggests that he has not been 
advised to regulate his activities, and the medical evidence 
does not otherwise suggest a degree of impairment so severe 
as to result in marked interference with employment.  
Moreover, the Veteran has been switched off of this 
medication and has not indicated that the new medication 
being used to control his diabetes mellitus, type II has had 
similar effects.  

To the extent that the Veteran has indicated that the pain 
from his hands and feet due to peripheral neuropathy affect 
his ability to work and drive, the Board acknowledges that 
the Veteran is separately service-connected for peripheral 
neuropathy of the bilateral upper and lower extremities.  As 
such, the Veteran is already being separately compensated for 
symptoms relating to these disabilities.  To the extent that 
the Veteran feels that the symptoms associated with his 
peripheral neuropathy are not adequately compensated, the 
Board notes that the Veteran is always free to file a claim 
for an increased rating for these separately service-
connected disabilities.  

In short, while the Board notes the Veteran's complaints, the 
Board concludes that the preponderance of the evidence is 
against finding that the symptoms and manifestations 
associated with his service-connected diabetes mellitus, type 
II are of such a severity as to cause marked interference 
with employment, or that his symptoms and manifestations 
otherwise present an exceptional or unusual clinical picture.  
As such, the Board finds that the requirements for referral 
for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
	
In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings has been considered and is not for 
application.  Hart, supra.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type II is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2009); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is unrelated to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The Board also notes that, with respect to personality 
disorders, congenital or developmental abnormalities are not 
"diseases or injuries within the meaning of applicable 
legislation" and, hence, do not constitute disability for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2009).  
However, service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In an August 2006 Statement in Support of Claim for Service 
Connection for PTSD, the Veteran indicated that he was 
exposed to firefights and subject to enemy fire during 
service.  In this regard, the Board notes that the evidence 
of record supports the Veteran's assertions that he served in 
combat.  Specifically, in a September 1976 in-service Medical 
Board Report, it was noted that the Veteran's past history 
involved an episode of explosive behavior following a 
firefight. 
 
Therefore, as the Veteran's service records support his 
assertions of serving in combat and being involved in 
firefights, the Board finds that 38 U.S.C.A. § 1154(b) is 
applicable, and the Veteran's claimed stressors need not be 
verified.

A review of the Veteran's service records reveals that the 
Veteran was diagnosed with sociopathic personality and 
episodic excessive drinking in the aforementioned September 
1976 Medical Board Report.  It was further recommended that 
the Veteran be discharged.  This Medical Board Report 
reflects that the Veteran was admitted to Tripler Army 
Medical Center for psychiatric evaluation on August 16, 1976, 
at which time he was diagnosed with hysterical dissociative 
neuroses, habitual excessive alcoholism, and improper use of 
drugs.  The Veteran was air evacuated to the Naval Regional 
Medical Center on September 17, 1976, for observation.  At 
this time, it was noted that the Veteran's history included 
treatment for "war neurosis" for a period of 4 weeks before 
being returned to duty with no apparent further deficit.  

With regard to a current diagnosis of PTSD, the Board notes 
that the claims file reflects that the Veteran was diagnosed 
with a variety of psychiatric conditions throughout his 
treatment records.  Specifically, the Veteran was diagnosed 
with anxiety, a mood disorder due to medical condition, 
dementia, schizoptypal personality disorder, adjustment 
reaction with mixed features, personality disorder, 
psychosis, cognitive disorder, a depressive disorder, and 
PTSD.  See VA treatment records, February 2004, June 2006, 
July 2006, September 2006, February 2008, March 2008, August 
2008, and April 2009. 

Additionally, the Veteran has undergone several VA 
examinations.  Most recently, the Veteran underwent a VA 
examination in December 2007.  The examiner reviewed the 
claims file and noted the Veteran's past medical history, 
present medical history, pre-military history, military 
history, and post-military psychosocial history.  After 
thoroughly interviewing and examining the Veteran, the 
examiner determined that the Veteran did not meet the 
criteria for a diagnosis of PTSD according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV) criteria.  The examiner 
diagnosed the Veteran with a cognitive disorder (not 
otherwise specified), an anxiety disorder (not otherwise 
specified), and schizotypal personality disorder.

The Veteran also underwent a VA examination in December 2006.  
The examiner reviewed the claims file and noted the Veteran's 
past medical history, present medical history, pre-military 
history, military history, and post-military psychosocial 
history.  After thoroughly interviewing and examining the 
Veteran, the examiner determined that the Veteran did not 
meet the criteria for a diagnosis of PTSD according to the 
DSM- IV criteria.  The examiner diagnosed the Veteran with an 
adjustment disorder with mixed emotional features and a 
schizoptypal personality disorder.

The Veteran underwent a VA examination November 2003 as well.  
The Veteran reported witnessing 15 of best friends killed in 
front of him and indicated that he most likely killed more 
than 30 people during service.  He also reported being in a 
dump truck that hit a land mine.  Upon thoroughly 
interviewing and examining the Veteran, the examiner 
indicated that the Veteran did not meet the criteria for a 
major depressive disorder or PTSD at this time.  The examiner 
diagnosed the Veteran with antisocial personality trait, 
personality (not otherwise specified).

The Board notes that the Veteran has been diagnosed with PTSD 
in various treatment records.  However, the Veteran was not 
shown to have met the criteria for PTSD according to the DSM-
IV standards in several recent VA examinations, as shown 
above.  Instead, the Veteran was diagnosed with a cognitive 
disorder (not otherwise specified), an anxiety disorder (not 
otherwise specified), a schizotypal personality disorder, and 
an adjustment disorder with mixed emotional features.  The 
Board notes, however, that no opinions were rendered in these 
examination reports as to whether the Veteran's current 
psychiatric conditions could be related to the Veteran's 
active duty service, to include whether any identified 
personality disorder was subject to a superimposed disease or 
injury therein.

In this regard, the Board has considered a recent holding of 
the Court that, although the appellant's claim identified 
PTSD only, the Board's analysis is not necessarily limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including the claimant's description of 
the claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim.  The Court explained that, reasonably, 
the appellant did not file a claim to receive benefits only 
for a particular diagnosis, but for the affliction (symptoms) 
his mental condition, whatever that is, causes him.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009). 

Therefore, as the most recent VA examination reports do not 
contain opinions regarding the etiology of the Veteran's 
currently diagnosed psychiatric disorders, and in light of 
the holding in Clemons, the Board finds that the necessity 
for a new VA examination is shown for the proper assessment 
of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  As 
such, this issue must be remanded in order to schedule the 
Veteran for a new VA examination to determine whether he 
currently has an acquired psychiatric disorder, other than 
PTSD and, if so, whether this current acquired psychiatric 
disorder, other than PTSD, was caused or aggravated by his 
active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination). 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a psychiatric 
examination.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner should note that 
it has been reviewed.  The examiner 
should also elicit a complete history 
from the Veteran.  The examiner should 
determine whether the Veteran currently 
has an acquired psychiatric disorder, 
other than PTSD.  If the examiner finds 
that the Veteran currently has an 
acquired psychiatric disorder, other than 
PTSD, he/she should indicate whether it 
is at least as likely as not that the 
disability was caused or aggravated by 
his active duty service.  The examiner 
should also specifically opine as to 
whether the Veteran has a current 
personality disorder, and, if so, whether 
such disorder was subject to a 
superimposed disease or injury in 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the May 2009 
supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


